I am of the opinion that no lien attached. The building contract was in writing, between the owner and Ben Somkin and Jacob Linderman, and the claim of lien was by a third party for labor and materials furnished under contract with Ben Somkin, contractor. Ben Somkin undoubtedly could bind the partnership, but he could not bring about a contract relation between himself, individually, and plaintiff under which a lien could attach. Somkin and Linderman, a copartnership, were the principal contractors. Against the copartnership the law afforded the owner protection. Linderman and the copartnership have had no day in court, are not bound by the decree, and, if not bound, then the owner is made to respond to one who does not assert liability under contract relation with the principal contractor. Such a situation cannot arise if the lien statute is observed. Equitable principles cannot be considered in attaching a lien. A mistake by a subcontractor in naming the principal contractor, except induced by the owner, is *Page 461 
fatal and not subject to amendment. Lacy v. Piatt Power  HeatCo., 157 Mich. 544 (133 Am. St. Rep. 360).
The lien claimed was under the contract with Somkin. Somkin was not the contractor with the owner. The owner cannot satisfy such a claim and employ it against the copartnership or Linderman. A subcontractor is one who contracts with the principal contractor. The lien statute recognizes such a relation and no other in allowing a lien.
The decree should be reversed and the bill dismissed, with costs.
POTTER and FEAD, JJ., concurred with WIEST, C.J. The late Justice FELLOWS took no part in this decision.